Case 1:21-mc-00675-RP Document9 Filed 08/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
§
§
§
IN RE: ROBERT TAULER § Civil Action No. 1:21-mc-00675-RP
§
§
§
§

LISA PAULSON’S OBJECTIONS AND RESPONSES
TO ROBERT TAULER’S SUBPOENA

To: Robert Tauler, Tauler Smith LLP, 626 Willshire Blvd, Suite 510, Los Angeles, CA 90017.
COMES NOW, Lisa Paulson (“Paulson”), and pursuant to Federal Rules of Civil Procedure
45, provides the following objections and responses (“Objections”) to Plaintiffs Subpoena to Produce

Communications, personally served upon her on August 9, 2021.

R — submitted, \
/; VM a b OL~
Martha Dickie :

MDickie@abdmlaw.com

State Bar No. 00000081

Ethan J. Ranis

eranis@abdmlaw.com

State Bar No. 24098303

ALMANZA, BLACKBURN, DICKIE & MITCHELL, LLP
2301 S. Capital of Texas Highway, Bldg. H.
Austin, Texas 78746

Phone: (512) 474-9486

Fax: (512) 478-7151

 

 

ATTORNEYS FOR GARY E. ZAUSMER, LISA
PAULSON, MICHAEL MARIN, CARL PIERCE, DAVID
WHITTLESEY, KEVIN COLE, AND VIKTOR
OLAVSON, AS MEMBERS OF THE ADMISSIONS
COMMITTEE OF THE WESTERN DISTRICT OF
TEXAS AUSTIN DIVISION

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE | OF 4
Case 1:21-mc-00675-RP Document9 Filed 08/23/21 Page 2 of 4

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been
sent via courts electronic filing system and/or e-mail to the parties listed below, on this 23"! day of
August 2021.

Robert Tauler
Tauler Smith LLP ~

626 Willshire Blvd, Suite 510 \
Los Angeles, CA 90017

~
rtauler@taulersmith.com / 4 He =
/ Vt UAC
Martha Dickie

< |
/

Ay

 

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 2 OF 4
Case 1:21-mc-00675-RP Document9 Filed 08/23/21 Page 3 of 4

 

OBJECTIONS TO SUBPOENA
REQUEST NO. 1: All communications referring or relating to the present case and/or to
Robert Tauler.
OBJECTIONS:

Paulson objects on the grounds that this request is overbroad and vague, since it does
not define which aspects of the “present case” it refers to and does not seek a specific
category of communications regarding Robert Tauler. Paulson objects that the
request is irrelevant to the extent the matter under review will be decided by the
Court, which already has in its possession requested, requisite documents in
accordance with Local Rule AT-1(d)(3). Paulson further objections on the grounds
that this request seeks communications that are confidential and protected as
privileged.

Further, this Subpoena appears to seek communications made to or from Paulson in
her role as a member of the Admissions Committee of the Western District of Texas
— Austin Division (“Admission Committee” or “Committee”). The Admissions
Committee, and Paulson as a member thereof, objects to providing the
communications requested because:

(i) The Admissions Committee serves at the behest of the Court; its
deliberations and processes and related communications and documentation
are properly confidential, protected, and privileged.

(ii) The scope of the Subpoena would require production of the Admissions
Committee’s confidential, protected communications, documentation,
information, and deliberative processes.

(iii) The Committee, pursuant to Rule 45, Feb. R. Civ. P., asserts that the
communications sought under the Request are privileged and confidential,
including under the deliberative process privilege, and are being withheld.

(iv) The Committee’s recommendation against an applicant’s admission is
subject to the Court’s review of the application, per the applicant’s request,
under Local Rule AT-1(d)(3)). Mr. Tauler has requested that the Court review
his application. The Local Rule specifies that the Committee’s Chair “will
send the committee’s file on the applicant to the court;” but the Rule does not
require that the Committee or Chair of the Committee provide a copy to the
applicant. Local Rule AT-1(d)(3). Since Mr. Tauler requested review of his
application by the Court, and pursuant to the Court’s directive, the Committee
has forwarded to the Court all materials relied upon by the Committee in
reaching its recommendation. The Committee has fulfilled its role in making
a recommendation to the Court, and has no further role in this matter, making
its communications, which are confidential, irrelevant for the purposes of this

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 3 OF 4
Case 1:21-mc-00675-RP Document9 Filed 08/23/21 Page 4 of 4

proceeding.

Paulson has no responsive documents outside of her role as a member of the
Committee, which are being withheld as confidential and privileged.

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 4 OF 4
